PER CURIAM.
Darryl Hill petitions this court for a writ of prohibition, challenging the denial of his timely motion to disqualify the trial judge presiding over the below proceedings. After a review of the record, including the transcript from the hearing described in Hill's motion to disqualify, we conclude that comments made by the judge at that hearing "were sufficient to put a reasonably prudent person in well-founded fear of not receiving a fair or impartial hearing or trial." State v. Gresham , 214 So.3d 780, 781 (Fla. 5th DCA 2017) (citing Shuler v. Green Mountain Ventures, Inc. , 791 So.2d 1213, 1215 (Fla. 5th DCA 2001) (holding that fear of judicial bias giving rise to disqualification motion must be objectively reasonable) ). Accordingly, we grant the petition and issue the writ of prohibition.
PETITION GRANTED.
COHEN, C.J., and LAMBERT, J., concur.
TORPY, J., dissents without opinion.